           Case 5:21-cv-03029-JWL Document 2 Filed 01/27/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

JACOB R. SPURLIN,

                Petitioner,

                v.                                       CASE NO. 21-3029-JWL

(FNU) (LNU), Director of the
North Central Region for the
Federal Bureau of Prisons,

                Respondent.
                                               ORDER

        This matter is a petition for habeas corpus filed under 28 U.S.C. § 2241. Petitioner

challenges his disciplinary proceedings and loss of good conduct time. Petitioner is currently

confined at USP-Thomson in Thomson, Illinois. Because the Court has no jurisdiction over

Petitioner’s warden, the Court directs the Clerk of the Court to transfer this case to the Northern

District of Illinois.

        A preliminary issue on review of a habeas petition is whether the Court has jurisdiction

over the respondent. “[T]he proper respondent to a habeas petition is ‘the person who has

custody over [the petitioner],’” that is, “the warden of the facility where the prisoner is being

held, not the Attorney General or some other remote supervisory official.” Rumsfeld v. Padilla,

542 U.S. 426, 434-35 (2004) (citations omitted); see also 28 U.S.C. § 2243 (“The writ, or order

to show cause shall be directed to the person having custody of the person detained.”); 28 U.S.C.

§ 2241(a) (stating that “[w]rits of habeas corpus may be granted by . . . the district courts . . .

within their respective jurisdictions”). When a case is filed in the wrong district, the district

court must “dismiss, or if it be in the interest of justice, transfer such case to any district . . . in

which it could have been brought.” 28 U.S.C. § 1406(a).



                                                   1
           Case 5:21-cv-03029-JWL Document 2 Filed 01/27/21 Page 2 of 2




        Petitioner is incarcerated at the United States Prison in Thomson, Illinois. The warden of

USP-Thomson is the proper respondent in this case. Because the Warden at USP-Thomson is

located outside this Court’s geographical boundaries, the Court has no jurisdiction over them.

The proper venue is the Northern District of Illinois where Petitioner is confined. Accordingly,

in the interest of justice, the Court orders the Clerk of Court to transfer this case to the Northern

District of Illinois.

        IT IS THEREFORE ORDERED BY THE COURT that the Clerk of Court is ordered

to transfer this case to the Northern District of Illinois.

        IT IS SO ORDERED.

        Dated January 27, 2021, in Kansas City, Kansas.

                                                S/ John W. Lungstrum
                                                JOHN W. LUNGSTRUM
                                                UNITED STATES DISTRICT JUDGE




                                                    2
